NELSON, Circuit Justice.
The. vessel in this case was captured at sea, off the coast of Florida, near Femandina, on the 31st of August, 1861, by the Jamestown, a vessel-of-war. The Aigburth was on a voyage from Matanzas. Cuba, to St. John’s, N. B., with a cargo of molasses. She left the port of Newbem in July, with a cargo of rice, for Matanzas. At the time of her egress, the port was not actually blockaded. The vessel and cargo belonged, at the time of capture, to C. Gravely, a British subject, but resident and doing business in Charleston, S. C. The court below condemned the vessel and cargo as enemy property, and acquitted the vessel on the charge of breaking the blockade. I concur in that decree.